DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term “Triton X-100”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 and 16 are objected to because of the following informalities:  the phrase “a sterilizing system includes” should be replaced with --a sterilizing system which includes-- in both claim 1 and claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification and drawings do not disclose a device as claimed as the elements of claims 1 and 16 are disclosed between the two distinct embodiments of Figures 1 and 2.  Paragraph 0042 of the specification merely states that the “present device is fully integrated” such that “all the equipment” is “installed in a single body” but no disclosed embodiment which contains all the recited structures of claims.  Thus, the claims recite subject matter which was not described in the specification in such a way as to reasonably convey that a “fully integrated” embodiment was possessed by the inventors at the time the application was filed.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In regard to claim 1, the claim does not recite how the structures of at least one solution inlet, at least one solution outlet, at least one medium inlet, and at least one medium outlet relate to the structures of the at least one solution conduit, the at least one medium conduit and the at least one waste conduit.
Claim 1 recites the limitation "the waste chamber" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the claim previously recited “at least one waste chamber.”
In regard to claim 3, the claim does not recite how the structure of at least one gas conduit is related to the structure of at least one gas inlet and at least one gas outlet.
Claim 3 recites the limitation "the inlet gas valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the gas" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 19 contain the trademark/trade name Triton X-100.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson
Claim 11 recites the limitation "the solution inlet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 recites “at least one solution inlet.”
Claim 11 recites the limitation "the solution outlet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 recites “at least one solution outlet.”
Claim 12 recites the limitation "the medium inlet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 recites “at least one medium inlet.”
Claim 12 recites the limitation "the medium outlet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 recites “at least one medium outlet.”
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In regard to claim 15, it is unclear what constitutes “all the parts of the device” as that would include the structures of the controller and the user interface being autoclavable.  Please amend the claim to specifically recite each element which is autoclavable.
In regard to claim 16, the claim does not recite how the structures of at least one solution inlet, at least one solution outlet, at least one medium inlet, and at least one medium outlet relate to the structures of the at least one solution conduit, the at least one medium conduit and the at least one waste conduit.
In regard to claim 16, it is unclear what structure forms the closed loop between the solution inlet and solution outlet, and the closed loop between the medium inlet and the medium outlet.
Claim 16 recites the limitation "the solution inlet" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 16 previously recited “at least one solution inlet.”
Claim 16 recites the limitation "the solution outlet" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 16 previously recited “at least one solution outlet.”
Claim 16 recites the limitation "the medium inlet" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 16 previously recited “at least one medium inlet.”
Claim 16 recites the limitation "the medium outlet" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 16 previously recited “at least one medium outlet.”
Claim 16 recites the limitation "the waste chamber" in line 23.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the claim previously recited “at least one waste chamber.”
In regard to claim 18, the claim does not recite how the structure of at least one gas conduit is related to the structure of at least one gas inlet and at least one gas outlet.
Claim 18 recites the limitation "the inlet gas valve" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774